In a proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the New York City Department of Water Resources, which allegedly assessed excess water charges on petitioners’ property, the commissioner appeals (by permission) from an order of the Supreme Court, Richmond County (Rubin, J.), dated April 11,1983, which, inter alia, directed him to conduct a hearing as to the accuracy of the water charges. Order reversed, on the law, with costs, and proceeding dismissed. The determination of petitioners’ water bill became final and binding upon their receipt of the water bill on or about June 25, 1982. Consequently, the instant proceeding to review that determination, which was not commenced until December, 1982, in excess of the four-month period of limitation, was untimely. (See CPLR 217; Lenihan v City of New York, 85 AD2d 562; Matter of Davis v Westchester County Personnel Off., 75 AD2d 600.) Petitioners’ filing of a notice of claim was at best a plea for reconsideration, which neither tolled the Statute of Limitations nor began anew the time within which review could be sought. (Cf. Matter of Trivedi v State Bd. of Law Examiners, 86 AD2d 719; Matter of Qualey v Shang, 70 AD2d 619, 621.) Weinstein, J. P., Bracken, Rubin and Boyers, JJ., concur.